ACCEPTED
                                             08-15-00100-CV
08-15-00100-CV                     EIGHTH COURT OF APPEALS
                                            EL PASO, TEXAS
                                         4/7/2015 8:46:37 AM
                                            DENISE PACHECO
                                                      CLERK




                          FILED IN -
                 8th COURT OF--APPEALS
                                         - ----
                     EL PASO,          -
                                    --- TEXAS
                            - - ---- LF ------
                 4/7/2015- 8:46:37
                          -      ID        --AM
                     ---- VO ------
                     DENISE        --PACHECO
                              ----
                        ----Clerk




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 4/7/2015 10:31:00 AM
                     DENISE PACHECO
                         Clerk